Stevens, J.
As the school district which is the relator is in a county which has a population of less than 50,000, *520the case comes squarely within the decision of this court in State ex rel. Joint School Dist. v. Becker, ante, p. 464, 215 N. W. 902. An examination of the briefs in that case discloses the fact that every question here presented was considered in that case and decided adversely to the position taken by the town and by the trial judge in this case.
By the Court. — Judgment reversed, and cause remanded with directions to issue the writ of mandamus.